The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner makes the following observations about claim 1.  First, the claim requires a ligand-binding protein attached to a reporter group and that binding of the ligand to a ligand-binding domain of the ligand-binding protein causes a change in the reporter group signal (there is a detectable/measurable change in the reporter group upon binding of the ligand to the ligand-binding protein).  Second, since the claim uses open language, there are no limitations on the ligand-binding protein as long as it will bind to glucose or galactose.  Third, because of the open language, there is no limitation on the reporter group attached to the ligand-binding protein or additional structure which might be involved in causing a change in the reporter group signal when the ligand binds to the ligand-binding domain of the ligand-binding protein.   Fourth, of the ligand-binding protein is an E. coli galactose-glucose binding protein, it must have a mutation at a position other than the following amino acids: Y10, D14, N15, F16, N91, K92, E93, S112, S115, E149, H152, D154, A155, R158, M182, W183, N211, D236, L255, N256, D257, P294, or V296, wherein each amino acid position is numbered as in SEQ ID NO: 17 or the structure corresponding to the wild-type E. coli galactose-glucose binding protein.  Fifth, the claim does not exclude mutations at these amino acids as long as there is a mutation at another amino acid that is not listed in the claim.  Evidence of this can be found at least in the limitations of claim 18 which lists several of these positions as substitution/mutation locations.  Thus claim 1 has been examined based on this scope.  
Claim 31 is objected to because of the following informalities:  Acrylodan appears twice in the claim.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the ligand binding protein to have at least one mutation at at least one amino acid other than those listed when the protein is a glucose-galactose binding protein.  SEQ ID 1 and SEQ ID 16 are proteins that contain the SEQ ID 17 sequence without variation.  Thus SEQ ID 1 and SEQ ID 16 are proteins that are excluded from the scope of claim 1 and the fact that claim 10 is trying to claim these two sequences does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 20, 25, 31 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chick (US 5,342,789).  In the patent Chick teaches a method for quantifying glucose concentration in blood, body fluids, and other samples within, below and above the normal physiological range, which relies on non-radiative fluorescence resonance energy transfer.  The method is based on a biosensor comprising a ligand-binding protein (e.g., a lectin, monoclonal antibody) and a carbohydrate-containing receptor (referred to as a glycoconjugate), which binds specifically to the ligand-binding protein in competition with glucose.  Both the ligand-binding protein and the glycoconjugate are fluorescently labelled (attached to a reporter group), but typically are not labelled with the same fluorophore.  They are brought into contact with a sample (e.g., blood, urine, extracellular fluid) in which glucose concentration is to be determined (see column 4, lines 22-39 and figure 2).  The paragraph bridging columns 2-3 teaches that the method comprises bringing the biosensor into contact with the sample and measuring the signal and determining the concentration of glucose from the signal (also see column 9. lines 1-36).  It also teaches that the biosensor can be administered (placed under the skin) prior to the measurement occurring.  The last full paragraph of column 4 gives some example acceptor-donor pairs.  Column 6, lines 38-44 teach that the ligand-binding protein (designated L) has a high degree of specificity for glucose (e.g., concanavalin A or ConA) and is bound to a fluorophore.  Example 1 teaches that the ligand-binding protein reporter combination is Rhodamine-ConA and the biosensor is made by combining it with Fluorescein-BSA-Glucose.  Example 3 shows that the biosensor can measure glucose.
Claims 1, 4-6, 9-12, 14, 17-18, 20, 23, 25, 31-32 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakowicz (US 6,197,534).  In the patent Lakowicz teaches a biosensor and method of using it to measure glucose.  The biosensor comprises a ligand-binding protein and a reporter group attached to said ligand-binding protein, wherein binding of said ligand to a ligand-binding domain of said ligand-binding protein causes a change in signaling by said reporter group.  Column 4, lines 21-51 teach that the preferable ligand binding protein is an Escherichia coli (E. coli) glucose-galactose binding protein (GGBP) although other proteins can be used.  Mutants of the protein can be used by modifying them modified in order to adjust its binding constant with respect to the analyte; to change the long-term stability of the protein; to conjugate the protein to a polymer; to provide binding sites for detectable labels (reporter groups) or other purposes).  Column 5 lines 26-64 teach that when GGBP is the sensing molecule, it is especially useful to modify the molecule to include cysteine residues at one or both of positions 26 and 182 (the mutation at position 26 meets the requirement that the mutation is at an amino acid other than Y10, D14, N15, F16, N91, K92, E93, SI 12, SI 15, E149, H152, D154, A155, R158, M182, W183, N211, D236, L255, N256, D257, P294, or V296 as in SEQ ID NO: 17).  By genetically engineering mutant GGBP's with selectively placed cysteines, thiol-reactive molecules may be covalently bound to the protein.  Sites are selected based on the structure of the protein so that, for example, glucose binding will cause spectral changes for GGBP labeled with environmentally sensitive probes.  In some embodiments, the conformational change of GGBP causes interactions between fluorophores bound to separate domains of the protein which move relative to each other in response to glucose binding.  Mutant GGBPs are created by replacing one amino acid residue with cysteine at position 26, or replacing two amino acid residues with cysteines at positions 26 and 182 (see figure 1).  These positions are useful because they are close to the hinge region between the two domains of GGBP.  Site 26 is exposed by conformational change of the protein upon glucose binding, thereby changing the environment of a probe bound at that site (see figure 2).  The paragraph bridging columns 4-5 teaches that the detectable quality is preferably a detectable spectral change including changes in fluorescent decay time (determined by time domain or frequency domain measurement), fluorescent intensity, fluorescent anisotropy or polarization, a spectral shift of the emission spectrum, a change in time-resolved anisotropy decay (determined by time domain or frequency domain measurement) or other changes.  Column 5, lines 4-25 teach that the detectable quality preferably relates to changes in fluorescence.  The sensing molecule may be labeled with one or more detectable labels, and may have engineered therein one or more cysteine residues for assisting in the incorporation of labels.  There are many suitable labels or label pairs that would be well-known to one of ordinary skill in the art.  Such includes solvent sensitive probes such as the dansyl probes, ananilinonapthanele probes, deproxyl probes, phthalamide probes, amino pH phthalamide probes, and probes comparable to Prodan, Lordan or Acrylodan.  Such probes are sensitive to the polarity of the local environment and are well known to those of skill in the art.  Other useful probes include those which display resonance energy transfer (RET).  Many such donor-acceptor pairs are known, and include fluorescein to rhodamine, coumarin to fluorescein or rhodamine or others.  Example 1 teaches a GGBP mutated so that a single cysteine replaces a glutamine residue at position 26 (see figure 5).  Example 2 teaches labeling the single cysteine mutant GGBP of example 1 with 2-(4'-(iodoacetamido)anilino)naphthalene-6-sulfonic acid (I-ANS; see figure 7, ANS26-GGBP).  The emission spectra of ANS26-GGBP are shown in figure 7 in the presence of various amounts of glucose and show an approximately 2-fold decrease in the intensity of the ANS label.  ANS is known to be sensitive to its local environment with lower intensities in more polar environments.  The decrease in intensity suggests that ANS is displaced into the aqueous phase upon binding of glucose to ANS26-GGBP.  This is consistent with the glucose-bound structure of GGBP (see figure 2) where the residue on position 26 is pointing towards the aqueous phase. Example 3 teaches a glucose sensor protein operates by interactions between fluorophores on separate domains of a protein which change in response to glucose binding by preparing a double cysteine mutant in which cysteine residues were genetically inserted at positions 26 and 182 for attachment of components capable of resonance energy transfer ("RET").  With respect to claim 4, at least one amino acid has been substituted with a cysteine.  With respect to claims 5-6 there are no deletions or insertions only substitutions.  With respect to claims 9-12, 14, 17-18, 20, 23, 25, 31-32 and 36, the structure of the mutants has the required properties of these claims.  
Claims 1, 4-6, 8-12, 14, 17-18, 20, 23, 25, 29, 31-32 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amiss (US 2008/0044856, hereinafter called Amiss ‘856) in view of Hellinga (US 2002/0004217).  In the patent publication Amiss ‘856 teaches several mutant of E. coli glucose-galactose binding proteins (SEQ ID NO:1, instant SEQ ID NO:17; SEQ ID NO:2, instant SEQ ID NO:1).  In particular SEQ ID NO:3 is described in paragraph [0030] as having substitutions E149C, A213R and L238S compared to the wild type E. coli structure.  This binding protein mutant is anticipatory of the binding protein of claim 1.  Furthermore paragraph [0031] teaches further mutations of this structure that are contemplated.  Additionally, paragraphs [0032]-[0033] teach another mutation found in SEQ ID NO:4 that is excluded by claim 1 and further mutations that are possible which are anticipatory of the binding protein of claim 1.  Paragraph [0055] teaches reporter fluorophores for coupling with the binding protein including Acrylodan and IANBD.  Example 1 teaches the preparation of mutations of the structures found in SEQ ID NO:3 and SEQ ID NO:4 (see table 1,  all of the modifications produce a binding protein within the scope of claim 1.  Example 3 teaches the preparation of two modified proteins that are also within the scope of claim 1.  Example 4 teaches the addition of a reporter group to the modified binding proteins of example 3.  These proteins are anticipatory of claim 1.  Example 7 teaches measuring glucose with the biosensors produced in example 4 and is anticipatory of claim 36.  With respect to claim 4, at least one amino acid has been substituted with a cysteine.  With respect to claims 5-6 there are no deletions or insertions only substitutions.  With respect to claims 9-12, 14, 17-18, 20, 23, 25, 31-32 and 36, the structure of the mutants has the required properties of these claims.  Additionally with respect to claim 9, paragraph [0035] teaches other sources for the glucose-galactose binding proteins to be modified.  With respect to claim 8, figure 2 shows that the signal can be measured at the physiological glucose concentration range meaning that the binding constant has been modified compared to the wild-type glucose-galactose binding protein.  With respect to claim 29, paragraph [0037] teaches that the change in Acrylodan is a significant blue shift of the wavelength in nonpolar relative to aqueous environments.  
Claims 1, 4-6, 8-12, 14, 17-18, 20, 23, 25, 31-32 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan (Analytical Biochemistry 2010.  In the paper Khan teaches several mutant of E. coli glucose-galactose binding proteins (GBP, see Table 1, H152C/A213R, H152C/L238S and H152C/A213R/L238S are anticipatory of the instantly claimed E. coli glucose-galactose binding protein structure of claim 1).  The last paragraph of the left column on page 40 teaches that the mutants were labeled with the fluorophore Badan anticipating the biosensor of claim 1.  The first full paragraph on page 41 teaches that each of these anticipatory structures shows an increase in fluorescence with increasing glucose concentrations.  The second full paragraph on page 41 teaches that Kd of the H152C/A213R/L238S mutant increased to 11.0 ± 4.1 mM (also see figure 3 and its associated discussion) which anticipates claim 8.  Figure 4 shows the measurement of glucose in serum and buffer and is anticipatory of claim 36.  With respect to claim 4, at least one amino acid has been substituted with a cysteine.  With respect to claims 5-6 there are no deletions or insertions only substitutions.  With respect to claims 9-12, 14, 17-18, 20, 23, 25, 31-32 and 36, the structure of the mutants has the required properties of these claims.  They concluded that the GBP mutant H152C/A213R/L238S, when labeled with Badan, is suitable for development as a robust sensor for in vivo glucose monitoring in diabetes.  In particular the last four full paragraphs on page 42 discuss this aspect and teach that among the options for the development of GBP–Badan for continuous glucose monitoring (CGM) in the future is immobilization at the tip of a fiber-optic probe that can be implanted in the subcutaneous tissue and linked to an external recorder of fluorescence lifetime.    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lakowicz as applied to claims 1, 25 and 31 above, and further in view of Hellinga (US 2002/0004217) and Amiss (US 2003/0134346, hereinafter called Amiss ‘346).  Lakowicz teaches that the binding strength of the protein can be changed but does not give specific examples and does not teach other reporter groups.  
In the patent publication Hellinga teaches a genetically engineered glucose binding protein including mutations to allow site specific introduction of reporter groups for the detection of glucose in blood and fermentation processes (abstract).  Paragraph [0014] teaches that glucose binding proteins other than those of E. coli can be used.  Paragraph [0018] teaches that an aspect of the invention is the production of a glucose binding protein having a sensitive range that can be used to determine blood glucose concentration.  Paragraph [0025] teaches two fluorophores that were used as the reporter group: Acrylodan which was also taught by Lakowicz and (((2-(iodoacetoxy)ethyl)amino)-7-nitrobenz-2-oxa-1,3-diazole (IANBD).  Paragraphs [0033] and [0037] teach that these two fluorophores were selected because of their known sensitivity to the polarity of their environments.  Paragraph [0037] also teaches that the change in Acrylodan is a significant blue shift of the wavelength in nonpolar relative to aqueous environments.  This shows that the Acrylodan taught by Lakowicz inherently meets the limitation of claim 29.  Example 5, paragraph [0041] teaches a mutation at amino acids D154 and W183 that shifts the binding constant so that it falls within the physiologically relevant glucose concentration range.  
In the patent publication Amiss ‘346 also teaches glucose binding protein mutants from E. coli used to sense glucose.  Paragraph [0026] teaches several amino acid substitutions that can be made.  Paragraph [0031] teaches a larger group of reporter groups including Acrylodan, IANBD and a naphthalene-6-sulfonic acid containing dye (1,5-IAEDANS).  At least some are recognized as environmentally sensitive and at least some of the listed dyes can be measured by changes in spectral sifts in the fluorescence emission.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the mutation disclosed in example 5 of Hellinga into the Lakowicz binding protein because of its known shift in the binding constant to the physiological glucose concentration range and the teaching by Lakowicz that such changes can be made to measure glucose in that range.  In further would have been obvious to one of ordinary skill in the art at the time the application was filed to use other known environmentally sensitive fluorophores such as the IANBD taught by Hellinga and Amiss or the additional fluorophores taught by Amiss ‘346 as the Lakowicz reporter because they are environment sensitive which is the principle behind the Lakowicz reporter group and have detectable fluorescence changes.  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Khan, Lakowicz in view of Hellinga and Amiss ‘346 or Amiss ‘856 in view of Hellinga as applied to claim 32 above, and further in view of Kucherak and Lu. Khan, Lakowicz and Amiss ‘856 do not teach replacing the naphthalene in the reporter structure with an extended conjugated ring system.  
In the paper Kucherak presents environmentally sensitive (solvatochromic) dyes with superior properties, by extending the electronic conjugation of one of the best solvatochromic dyes, Prodan, by substituting its naphthalene core with fluorene (see figure 1).  The newly synthesized fluorene derivatives bearing strong electron-donor (dialkylamino) and -acceptor (carbonyl) groups at the 2 and 7 positions showed red-shifted absorption (close to 400 nm), twice as large of an absorption coefficient (43 000 M-1 cm-1), and a manifold larger two-photon absorption cross section (∼400 GM) compared to Prodan.  Studies in solvents revealed much stronger fluorescence solvatochromism of the new dyes, which is connected with their twice as large transition dipole moment (14.0 D).  Similarly to Prodan, they exhibit high fluorescence quantum yields, while their photostability is largely improved.  Thus, substitution of the naphthalene core in Prodan with fluorene resulted in new fluorophores with superior spectroscopic and solvatochromic properties.  They expect the new dyes to find a variety of applications as environmentally sensitive probes and labels in biology.   
In the paper Lu teaches that environment-sensitive fluorophores 2-cyano-6-dihexylaminoanthracene and 2-propionyl-6-dihexylaminoanthracene (Anthradan) starting from 2,6-diaminoanthraquinone.  Anthradan is the benzologue of the well-known family of naphthalene 2-propionyl-6-dimethylaminonaphthalene (PRODAN) fluorophores.  The first paragraph of the introduction on page 9651 teaches that this family includes numerous modifications of PRODAN such as 6-acryloyl-2-dimethylaminonaphthalene (ACRYLODAN).  However, one drawback of these dyes is that they all absorb in the blue, thus stimulating cellular autofluorescence that can diminish the signal/background ratio, thereby making ultrasensitive measurements more difficult in future cell applications.  The last paragraph on page 9651 teaches that they expected the push-pull structure of a 2,6-substituted anthracene would retain the useful properties found in PRODAN (i.e., polarity-induced shift of emission and sensitivity to local nanoenvironments) while shifting the absorption further to the red for better results in cellular imaging.  The additional spectral red shift of the anthracene avoids the autofluorescence of many biological systems and provides for more favorable excitation wavelengths for fluorescence applications.  Furthermore, Anthradan exhibits polarity-sensitive emission comparable to that of PRODAN and displays high quantum yields in a range of solvents.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the naphthalene in acrylodan and/or badan with a anthracene or fluorine group as taught by Kucherak and Lu for PRODAN in the biosensors of  Khan, Lakowicz or Amiss ‘856 because acrylodan is part of the Prodan family of dyes as taught by Lu and there is a need to redshift the fluorescent emission while retaining the environment sensitive properties of the naphthalene structure which is obtained by substituting the naphthalene ring structure with anthracene or fluorine as taught by Kucherak and Lu and because of the improved properties that are taught by Kucherak and Lu.  
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Khan, Lakowicz in view of Hellinga and Amiss ‘346 or Amiss ‘856 in view of Hellinga as applied to claim 36 above, and further in view of Schultz (US 6,256,522) and Strassler (US 2006/0100493).  Khan, teaches structure for administering the biosensor but does not specifically describe the structure.  Lakowicz and Amiss ‘856 do not teach any specific structure for administering the biosensor in an individual.  
In the patent Schultz teaches a sensor for continuous monitoring of biochemical and its related method in which the apparatus includes a sensor capsule having a processing chamber defined by a wall which in one embodiment has a semi-permeable membrane permeable to the analyte as at least a portion thereof.  Receptor material is disposed within the chamber and is capable of chemically interacting with the analyte.  In one embodiment, at least a portion of the sensor is translucent.  A light source, which may be an optical fiber, causes light to impinge on a translucent portion of the capsule and pass therethrough.  Responsive fluorescent light is generated and emitted.  This light may be received by detector means and processed in a conventional manner to determine concentration of the analyte.  A dye-labelled analog-analyte may be provided within the chamber.  Both the receptor material and analog-analyte are of such size that they will not pass through the semi-permeable membrane although the analyte can.  The invention is particularly suited to use of the capsule as an implantable element which is physically separated from the light source and detector and can be placed underneath the skin.  In another embodiment, a receptor reagent and a receptor are covalently bonded to a stable polymer structure and a semi-permeable membrane is not required.  Example 1 relates to a device and method in which the analyte is glucose and the glucose binding protein is Concanavalin A (Con A).  
In the patent publication Strassler teaches an implantable for glucose including a sensitive liquid is enclosed in the sensor, into which glucose can penetrate.  Paragraph [0004] teaches that a known implantable sensor is connected to a monitor which records the glucose values every 5 minutes over a maximum of 3 days.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the biosensors of Khan, Lakowicz or Amiss ‘856 into an implantable sensor structure such as taught by Schultz and monitor it continuously and/or at an interval such as the five minutes for the known sensor described by Strassler because of the need to measure glucose with an implantable sensor as shown at least by Schultz and Strassler, the ability of the Khan, Lakowicz or Amiss ‘856 biosensors to make such measurements and the teaching at least in Khan and Lakowicz that their biosensor was intended for that purpose.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797